Citation Nr: 1626128	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an increased (compensable) rating for residuals of fractures of the first through fourth toes of the right foot.  

3.  Entitlement to an initial higher (compensable) rating for a partial amputation of the third toe of the right foot.  

4.  Entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery on the right foot in February 2011.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to June 2000.  

In an October 2009 Administrative Decision, the Veteran's character of service for the period from October 20, 1982, to October 4, 1994, was found to be honorable and entitlement was established to all benefits administered by VA.  The Veteran's character of service for the period from October 5, 2004 to June 9, 2000, was found to be dishonorable for VA benefits purposes, exclusive of health care under 38 U.S.C.A. Chapter 17.  See 38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2015).  The character of discharge determination is not before the Board.  Consequently, the period of service from October 20, 1982, to October 4, 1994, is considered qualifying service for the purposes of these claims.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The February 2010 RO decision granted service connection and a noncompensable rating for a partial amputation of the third toe of the right foot, effective January 29, 2009.  The April 2010 RO decision denied service connection for a cervical spine disability (listed as chronic cervical strain, claimed as a neck condition).  The February 2012 RO decision denied an increased (compensable) rating for residuals of fractures of the first through fourth toes of the right foot and denied entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery on the right foot in February 2011.  

In December 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for a cervical spine disability and entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery on the right foot in February 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection on January 29, 2009, the Veteran's service-connected right foot disability (residuals of fractures of the first through fourth toes of the right foot, and a partial amputation of the third toe of the right foot) is manifested by a severe foot injury.  

2.  Chronic cervical strain had its onset in service.


CONCLUSION OF LAW

1.  The criteria for an initial 30 percent rating for the Veteran's right foot disability have been met continuously since service connection became effective on January 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5172, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2015).  

2.  Chronic cervical strain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Foot

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Diagnostic Code 5172 provides for a 20 percent rating for amputation of one or two toes, other than great, with removal of metatarsal head.  A noncompensable (0 percent) rating is warranted for amputation of one or two toes, other than great, without metatarsal involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5172 (2015).  

Diagnostic Code 5278 provides for a maximum 50 percent disability rating when there is bilateral marked contraction of plantar fascia with a dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  A 30 percent rating is assignable when the preceding symptoms are unilateral.  A 30 percent rating may also be assigned when there is a tendency toward bilateral dorsiflexion of all toes, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 20 percent rating is assignable when the preceding symptoms are unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

A 10 percent rating is warranted for metatarsalgia, anterior (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  

A 10 percent rating is warranted for postoperative unilateral hallux valgus with resection of the metatarsal head or for severe unilateral hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

A noncompensable rating (0 percent) is warranted where there is hammer toe of a single toe and a 10 percent rating is warranted for hammer toes where all the toes on the foot are hammertoes and there is no evidence of claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  

A 10 percent rating is warranted for moderate mal-union or non-union of the tarsal or metatarsal bones, a 20 percent rating is assignable for moderately severe mal-union or non-union, and a 30 percent rating is warranted for severe mal-union or non-union of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  To warrant a higher rating, the evidence must show loss of use of the foot.  38 C.F.R. § 4.71, Diagnostic Code 5167.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  To warrant a higher rating, the evidence must show loss of use of the foot.  38 C.F.R. § 4.71, Diagnostic Code 5167.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  

The Board notes that the Veteran seeks an increased (compensable) rating for residuals of fractures of the first through fourth toes of the right foot, and an initial higher (compensable) rating for a partial amputation of the third toe of the right foot.  The Board recognizes that, generally, in an increased rating claim a Veteran is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, at his December 2015 hearing, the Veteran stated that the assignment of a 30 percent disability rating would satisfy his appeal.  Thus, since the Board finds that the evidence supports such an entitlement, no discussion of VA's duty to notify and assist is necessary, as to this issue, because this constitutes a full grant of the benefit sought on appeal.  

The RO has rated the Veteran's residuals of fractures of the first through fourth toes of the right foot as noncompensable under Diagnostic Code 5284.  The RO has also rated the Veteran's partial amputation of the third toe of the right foot as noncompensable under Diagnostic Code 5271.  For the reasons discussed below, the Board finds that those service-connected disabilities are most appropriately rated pursuant to the criteria for other foot injuries under Diagnostic Code 5284.  The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

A February 2010 VA feet examination includes a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran suffered a crush injury and fracture of the first three toes of the right foot, with amputation of the distal distal interphalangeal joint of the third toe, in November 1987.  The Veteran reported that a trailer fell on his right foot in "1987 or 1988" and that he needed to heal for two or three weeks.  He also stated that he fractured his great toe.  The Veteran currently indicated that he had constant, mild, pain in his right foot.  He described the pain as a three out of ten.  He stated that he did not use any corrective devices and that his only surgery was for removal of the distal interphalangeal joint of the third toe.  The Veteran reported that he was not currently receiving any treatment.  

The Veteran indicated that he was employed as a pest control specialist.  He stated that his right foot problems interfered with his mobility and his ability to crawl.  He also stated that the pain affected his concentration.  The Veteran further reported that his activities of daily living were affected in regard to sleeping and chores.  He maintained that he would have a flare-up every day, which was severe, and which he described as a ten out of ten.  He stated that the flare-up would last all day.  He reported that the flare-ups affected his ability to stand to less than fifteen minutes and his walking to just a few yards.  

The examiner reported that examination of the Veteran's right foot showed an amputation at the distal interphalangeal joint which measured 5.3 cm.  The examiner stated that there was also a 20 degree hallux valgus deformity of the great toe.  It was noted that the Veteran did not have corns, calluses or edema, and that flat feet were not observed.  The examiner indicated that the Veteran had painful motion of the first metatarsal phalangeal joint without restricted motion.  The examiner stated that there was tenderness throughout the Veteran's right foot.  It was noted that there was no abnormal weight bearing and no weakness or instability.  The examiner reported that diagnostic testing showed healed fractures with amputation of the distal interphalangeal joint of the third toe of the right foot.  The diagnosis was a crush injury to the right foot with healed fractures and a distal interphalangeal joint amputation with a remaining stump of 5.3 cm.  

VA treatment records dated from May 2010 to October 2011 show treatment for multiple disorders, including right foot disabilities.  

For example, a September 2010 VA radiological report, as to the Veteran's right foot, relates an impression of degenerative changes involving both the first tarsal and metatarsal joints, with no other bony findings.  

A November 2010 VA treatment entry indicates that the Veteran was seen with a history of an injury to the right foot and toe area.  It was noted that a heavy object was dropped on the Veteran's foot and that he lost part of the right third toe, distally, and that he also suffered an injury to the distal right great toe.  The Veteran indicated that he currently had pain at the pulp portion of the right great toe from shoe gear, as well as pain beneath the lesser toes.  As to a physical examination, the examiner reported that the Veteran had pain on pressure beneath the lesser toes and that skin irritation was noted at the pulp portion of the right great toe.  The examiner stated that x-rays showed an old injury to the distal phalanx of the right great toe with exostosis.  The assessment was plantar pain of the right lesser toes in the area of the flexor tendons and an old injury to the right great toe with bony overgrowth at the distal phalanx.  

A December 2010 VA treatment entry relates an assessment of hammertoes of the second, fourth, and fifth toes of the right foot, and a hypertrophic distal phalangeal tuft of the right hallux.  

A February 2011 VA operation report notes that the Veteran underwent arthroplasty of the first, second, and fourth toes of the right foot, with a total matricectomy of a right hallux nail.  The postoperative diagnosis was hammer toes of the second and fourth digits of the right foot; an ingrown toenail; a right hallux nail; and exostosis of the distal phalanx and right hallux.  

A December 2011 VA miscellaneous foot examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had persistent foot pain.  He stated that he suffered fractures of the right foot in the military and that he had undergone surgery, twice, with hammertoe surgery in February 2011.  

The examiner reported that the Veteran did not have Morton's neuroma.  The examiner indicated that the Veteran did have metatarsalgia of the right foot.  It was noted that the Veteran had hammertoes of the right second toe, third toe, and fourth toe.  It was noted that the Veteran did not have and had never had hallux valgus.  The examiner stated that the Veteran did have hallux rigidus of the right foot and that he had mild or moderate symptoms.  The examiner indicated that the Veteran did not have claw foot (pes cavus) and that there was no pain or tenderness, or effects on the plantar fascia, due to pes cavus.  There was also no dorsiflexion and varus deformity due to pes cavus.  The examiner reported that the Veteran did not have malunion or nonunion of the tarsal or metatarsal bones, and that he did not have evidence of bilateral weak foot.  The examiner stated that the Veteran did not have another other foot injuries.  It was also noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the diagnosis section.  

The examiner reported that the Veteran did not use any assistive devices.  The examiner also indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that imaging studies of the feet were performed and that they show abnormal findings of degenerative or arthritis of both feet.  It was noted that degenerative or traumatic arthritis was not documented in multiple joints of the same foot.  The examiner related that there were no other significant diagnostic findings and/or results.  

The diagnoses were hammertoes; hallux rigidus; and foot injuries of fractures of the right first through fourth toes.  The examiner indicated that the Veteran's right foot disabilities impacted his ability to work in that he stated that it hurt to wear work shoes.  The examiner also commented that he did not see evidence of fractures or injuries severe enough to cause hammer toe formation in the right foot.  The examiner stated that the Veteran's hammer toes were less likely than not related to his military service.  

Subsequent VA treatment records dated from December 2012 to January 2014 refer to continued treatment.  

A March 2012 statement from a VA examiner indicates that the Veteran's pain was, and had always been, moderately severe, not slight, and that it should easily meet the requirements for a ten percent service-connected rating.  The examiner stated that the fractures of the Veteran's toes were a direct cause of his hammertoes.  The examiner stated that the fractures altered the alignment of the joints as well as the dynamic balance of the flexor and extensor apparatus of the toes.  The examiner stated that, therefore, in his opinion, the fractures were more likely than not to have caused the hammertoes.  

A December 2012 statement from the same examiner who provided the March 2012 statement above, reported that x-rays did not show old fractures in the Veteran's case and that it was impossible to say that they never existed unless one could provide x-rays of his toes from that injury.  The examiner stated that if, in fact, the Veteran did fracture his toes, it was certainly more likely that not that those fractures definitively caused his hammertoes.  

Viewing all the evidence, the Board finds that continuously since the effective date of service connection on January 29, 2009, there is a reasonable basis for finding that the criteria for a severe injury, or impairment, of the right foot, as required for a 30 percent rating, have been met under Diagnostic Code 5284.  The Board notes that a 30 percent rating is the maximum rating allowed for a right foot injury under Diagnostic Code 5284 and that a higher schedular rating under that diagnostic code is not possible.  A February 2010 VA feet examination report notes that the Veteran reported that he would have flare-ups of right foot pain every day which were severe and that those flare-ups affected his ability to stand and walk.  The diagnosis was a crush injury of the right foot with healed fractures, and a distal interphalangeal joint amputation with a remaining stump of 5.3 cm.  Additionally, a December 2011 VA miscellaneous foot examination report indicates that the Veteran had hallux rigidus of the right foot and that he had mild to moderate symptoms.  It was also noted that the Veteran had metatarsalgia of the right foot.  The diagnoses included hallux rigidus and foot injuries of fractures of the right first through fourth toes.  Further, the Board observes that a VA examiner, pursuant to a March 2012 statement, maintained that the Veteran's pain in the right foot had always been moderately severe.  The Board notes that there is clearly evidence that the Veteran has impairment of the right foot which could be reasonably considered to be severe as required for a 30 percent rating under Diagnostic Code 5284.  

The Board observes that it is important to note that despite other right foot problems such as hammertoes, the Veteran is solely service-connected for residuals of fractures of the first through fourth toes of the right foot and for a partial amputation of the third toe of the right foot.  Additionally, the medical evidence shows that the Veteran has been diagnosed with degenerative or traumatic arthritis of the right foot.  In reaching this decision, the Board has considered the effects of pain and arthritis during use and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence shows that one of the primary manifestations of the Veteran's service-connected right foot disability is pain.  The Board notes that Diagnostic Code 5284, under which the disability is rated, is not based solely upon limitation of motion, but rather incorporates all of the functional limitations caused by the disability.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In addition, the Veteran has been assigned the maximum rating available under that diagnostic code.  See Spencer v. West, 13 Vet. App. 376 (2000).  For these reasons, consideration of the functional limitations does not result in a higher rating.  

The Board observes that consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  See Fenderson, 12 Vet. App. at 119.  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's right foot disability has continuously been 30 percent disability since January 29, 2009, when service connection became effective.  Thus, in light of the evidence, the Board finds that the criteria for a 30 percent rating for a right foot disability, continuously since January 29, 2009, have been met.  

As the Board finds that a 30 percent rating is warranted, this decision constitutes a complete grant of the benefits sought on appeal.  As a final point, the Board notes that in establishing entitlement to a 30 percent rating, the symptomatology attributable to the Veteran's service-connected for residuals of fractures of the first through fourth toes of the right foot and a partial amputation of the third toe of the right foot, have been reclassified as a right foot disability, and is thus contemplated in the new rating.  

II. Cervical spine 

The Veteran contends that his cervical spine disability had its onset in-service.  In support, he maintains that he has had recurrent neck problems since that time.  In addition, he has submitted multiple lay statements that corroborate his account of recurrent cervical spine problems since service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

The Veteran had honorable service October 20, 1982, to October 4, 1994, and his service from October 5, 2004 to June 9, 2000, was found to be dishonorable for VA benefits purposes.  The Veteran's service treatment records for his period of dishonorable service from October 5, 2004 to June 9, 2000, are apparently not available.  

His service treatment records for his period of honorable service from October 20, 1982 to October 4, 1994, show treatment for cervical spine problems on numerous occasions.  A January 2004 radiological report notes that the Veteran had a questionable abnormality in the facet of C3.  The impression was a well-corticated irregularity in the superior facet of C3 on the right.  It was noted that such did not appear to be an acute process.  

A subsequent January 1994 treatment entry indicates that the Veteran was two weeks status post a C3 facet fracture from a motor vehicle accident.  It was noted that the Veteran would continue to wear a collar for three weeks.  A February 1994 entry notes that the Veteran was four weeks status post a motor vehicle accident with a possible C3 facet fracture.  The examiner indicated that the Veteran continued to have pain in the lower cervical area.  As to an impression, it was noted that the collar was removed.  A February 1994 radiological report, on that same day, indicates findings of mid cervical flexion present with overlying uniform vertebral height loss suggested at C5 and C6.  It was noted that there was mild narrowing of the anterior joint space of C5-C6 without misalignment.  

A subsequent February 1994 entry relates that the Veteran was eight weeks status post a possible C3 facet fracture from a motor vehicle accident.  The Veteran reported that he still had neck pain with no numbness or tingling down the right arm.  The assessment was recurrent right neck pain status post a motor vehicle accident.  A February 1994 radiological report, on that same day, notes, as to findings, indicates that flexion, extension, and lateral views demonstrated narrowing of the anterior disc space at C5-C6 without misalignment, and with no fractures evident.  A February 1994 consultation report, also on that same day, relates an assessment of cervical paraspinal inflammation.  

A March 1994 magnetic resonance imaging (MRI) scan report, as to the Veteran's cervical spine, indicates that the Veteran was status post a motor vehicle accident two months earlier with recurrent neck pain and the need to rule out a herniated nucleus pulposus, or fracture.  The examiner reported, as to an opinion, that it was a normal scan.  An April 1994 entry notes that the Veteran was seen for a final follow-up status post a motor vehicle accident with continued neck pain.  The impression was cervical strain, subacute.  

A post-service March 2010 VA spine examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that his neck pain began early on in his military career in the early to mid "1980s" when he was involved in a motor vehicle accident.  He stated that he was diagnosed as having a C3-C4 fracture and that he was treated with some sort of brace or collar.  The Veteran maintained that he had residual neck pain ever since that time.  It was noted that he denied having any surgery on the cervical spine while in the service or since that time.  The Veteran denied that he had any neck pain before entering the service and reported that there had been no other injuries to his neck since his military discharge.  The diagnoses included chronic cervical strain.  The examiner opined, however, that it was less likely than not related to service because he had no definitive fracture and no clear diagnosis which would result in long term residuals or a chronic disability.  

The Veteran is competent to report having neck or cervical spine problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, in light of the Veteran's sworn testimony and the corroborating statements submitted by the Veteran following the December 2015 Board hearing, that his account of recurrent neck problems since his first period of service is credible.  Thus, resolving all reasonable doubt in his favor, the Board finds that service connection for chronic cervical strain is warranted.


ORDER

An initial rating of 30 percent for a right foot disability is granted continuously since the effective date of service connection on January 29, 2009, subject to the laws and regulations governing the payment of monetary awards.  

Service connection for chronic cervical strain is granted.


REMAND

The remaining issue on appeal is entitlement to service connection for a cervical spine disability and entitlement to temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery on the right foot in February 2011.  

The Veteran contends that he is entitled to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery on the right foot in February 2011.  He specifically states that his surgery for right hammertoes in February 2011 should be considered as part of his service-connected residuals of fractures of the first through fourth toes of the right foot and a partial amputation of the third toe of the right foot.  

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30 (2015). 

Additionally, notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the rating of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The United States Court of Appeals for Veteran's Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).

The Board notes that the evidence shows that the Veteran underwent surgery on his right foot in February 2011.  A February 2011 VA operation report notes that the Veteran underwent arthroplasty of the first, second, and fourth toes of the right foot, with a total matricectomy of a right hallux nail.  The postoperative diagnosis was hammer toes of the second and fourth digits of the right foot; an ingrown toenail; a right hallux nail; exostosis of the distal phalanx, and right hallux.  

The Board observes that there are conflicting opinions of record as to whether the Veteran's hammertoes of the second and fourth digits of the right foot are due to his service-connected connected residuals of fractures of the first through fourth toes of the right foot and a partial amputation of the third toe of the right foot.  

A December 2011 VA miscellaneous foot examination report includes a notation that the Veteran's claims file was reviewed.  The diagnoses were hammertoes; hallux rigidus; and foot injuries of fractures of the right first through fourth toes.  The examiner commented that he did not see evidence of fractures or injuries severe enough to cause hammertoe formation in the right foot.  The examiner stated that the Veteran's hammer toes were less likely than not related to his military service.  

A March 2012 statement from a VA examiner indicates that the Veteran's pain was and had always been moderately severe, not slight, and that it should easily meet the requirements for a ten percent service-connected rating.  The examiner also stated that the fractures of the Veteran's toes were a direct cause of his hammertoes.  The examiner stated that the fractures altered the alignment of the joints as well as the dynamic balance of the flexor and extensor apparatus of the toes.  The examiner stated that, therefore, in his opinion, the fractures were more likely than not to have caused the hammertoes.  

A December 2012 statement, from the same examiner who provided the March 2012 statement above, reported that x-rays did not show old fractures in the Veteran's case and that it was impossible to say that they never existed unless one could provide x-rays of his toes from that injury.  The examiner stated that if, in fact, the Veteran did fracture his toes, it was certainly more likely that not that those fractures definitively caused his hammertoes.  

The Board observes that there is no medical opinion of record, following a thorough review of the entire claims file, which addresses whether the Veteran required convalescence following his surgery on his right foot in February 2011, and, if so, the period of any such convalescence required by the Veteran.  Additionally, the Board finds that an opinion should also be obtained as to whether the Veteran's hammertoes of the right foot are related to his service-connected residuals of fractures of the first through fourth toes of the right foot and a partial amputation of the third toe of the right foot.  The Board finds that a medical opinion must be obtained on remand pursuant to VA's duty to assist.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for cervical spine problems and right foot problems since January 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Make arrangements for the entire claims file, including all electronic records, to be forwarded to an appropriate medical professional for an opinion on the issue of entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery on the right foot in February 2011.  

Thereafter, the examiner must opine as to whether it is as at least as likely as not that any diagnosed hammertoes of the Veteran's right foot are related to and/or had their onset during his period of honorable service from October 20, 1982, to October 4, 1994.  The examiner must further opine as to whether the Veteran's service-connected residuals of fractures of the first through fourth toes of the right foot and a partial amputation of the third toe of the right foot caused or aggravated any currently diagnosed hammertoes of the right foot.  

Additionally, the examiner must indicate whether the Veteran's surgery on his right foot in February 2011 resulted in: (1) Surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  

If the examiner finds that the Veteran required a period of convalescence since the February 2011 surgery, the examiner must also indicate the date when the Veteran no longer required convalescence as a result of that surgery (i.e., when he did regain or return toward a normal or a healthy state).  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


